United States Department of Justice

United States Attorney
Southern District of West Virginia

 

 

Sidney L. Christie Federal Building
and United States Courthouse

8435 Fifth Avenue, Room 209
Huntington, WV 25701

PHONE; 304-529-5799

FAX: 304-529-5545

February 27, 2020 Pee cnr

 

R. Lee Booten, II, Esquire MAR — 9 2020
637 7th Street
Huntington, WV 25701 RORY EE

 

 

 

Re: United States v. Stewart Longworth Jordan, III

Criminal Nos 8 and

3:20-cr- 000 46 (USDC SDWV)

 

Dear Mr. Booten:

This will confirm our conversations with regard to your
client, Stewart Longworth Jordan, III (hereinafter “Mr. Jordan”).
As a result of these conversations, it is agreed by and between
the United States and Mr. Jordan as follows:

1. PENDING CHARGES. Mr. Jordan is charged in a one-count
Indictment with a violation of 21 U.S.C. § 846 (attempted
possession with intent to distribute 50 grams or more of
methamphetamine) .

2. CHARGING AGREEMENT. Mr. Jordan agrees to waive his
right pursuant to Rule 7 of the Federal Rules of Criminal Procedure
to be charged by Indictment and will consent to the filing of a
one-count Information to be filed in the United States District
Court for the Southern District of West Virginia, a copy of which
is attached hereto as “Plea Agreement Exhibit A.

3. RESOLUTION OF CHARGES. Mr. Jordan will plead guilty to
a violation of 21 U.S.C. § 846 (attempted possession with intent
to distribute 50 grams or more of a mixture and substance
containing a detectable amount of methamphetamine) as charged in

SCT
Defendant’s
Initials
R. Lee Booten, II, Esquire
February 27, 2020 Re: Stewart Longworth Jordan, III
Page 2

said Information. Following final disposition, the United States
will move the Court to dismiss Count One in Criminal No. 3:19-cr-
00085.

4. MAXIMUM POTENTIAL PENALTY. The maximum penalty to which
Mr. Jordan will be exposed by virtue of this guilty plea is as
follows:

(a) Imprisonment for a period of a minimum mandatory of 5
years to 40 years;

(b) A fine of $5,000,000, or twice the gross pecuniary gain
or twice the gross pecuniary loss resulting from
defendant’s conduct, whichever is greater;

(c) A term of supervised release of at least 4 years;

(d) A mandatory special assessment of $100 pursuant to 18
U.S.C. § 3013;

(e) Pursuant to 21 U.S.C. § 862(a) (1), the Court may deny
certain federal benefits to Mr. Jordan for a period of
5 years; and

(f£) Restitution as may be ordered by the Court pursuant to
18 U.S.C. §§ 3663 and 3664.

5. SPECIAL ASSESSMENT. Mr. Jordan has submitted certified
financial statements to the United States reflecting that he is
without sufficient funds to pay the special assessment due upon
conviction in this case. Mr. Jordan agrees that, if incarcerated,
he will join the Inmate Financial Responsibility Program, earnings
from which will be applied toward payment of the special
assessment.

6. PAYMENT OF MONETARY PENALTIES. Mr. Jordan authorizes
the Financial Litigation Unit in the United States Attorney’s
Office to obtain a credit report from any major credit reporting

SLT
Defendant's
Initials

 
 

R. Lee Booten, II, Esquire

February 27, 2020 Re: Stewart Longworth Jordan, III
Page 3

agency prior to sentencing in order to assess his financial
condition for sentencing purposes. Mr. Jordan agrees not to
object to the District Court ordering all monetary penalties
(including the special assessment, fine, court costs, and any
restitution that does not exceed the amount set forth in this plea
agreement) to be due and payable in full immediately and subject
to immediate enforcement by the United States. So long as the
monetary penalties are ordered to be due and payable in full
immediately, Mr. Jordan further agrees not to object to the
District Court imposing any schedule of payments as merely a
minimum schedule of payments and not the only method, nor a
limitation on the methods, available to the United States to
enforce the judgment.

Mr. Jordan authorizes the United States, through the
Financial Litigation Unit, to submit any unpaid criminal monetary
penalty to the United States Treasury for offset in accordance
with the Treasury Offset Program, regardless of the defendant’s
payment status or history at that time.

In addition to any payment ordered by the Court, Mr. Jordan
shall pay all monies received from any source other than earned
income, including but not limited to, lottery winnings, gambling
proceeds, judgments, inheritances, and tax refunds, toward the
court ordered restitution or fine.

Mr. Jordan agrees that if he retains counsel or has appointed
counsel in response to the United States’ efforts to collect any
monetary penalty, he shall immediately notify the United States
Attorney's Office, Attention: Financial Litigation Unit, P.O. Box
1713, Charleston, West Virginia 25326-1713, in writing and shall
instruct his attorney to notify FLU immediately of his
representation.

7. COOPERATION. Mr. Jordan will be forthright and truthful
with this office and other law enforcement agencies with regard to
all inquiries made pursuant to this agreement, and will give
signed, sworn statements and grand jury and trial testimony upon

_ S4T
Defendant's
Initials
 

R. Lee Booten, II, Esquire

February 27, 2020 Re: Stewart Longworth Jordan, III
Page 4
request of the United States. In complying with this provision,

Mr. Jordan may have counsel present except when appearing before
a grand jury.

8. USE IMMUNITY. Unless this agreement becomes void due
to a violation of any of its terms by Mr. Jordan, and except as
expressly provided for in paragraph 10 below, nothing contained in
any statement or testimony provided by him ‘pursuant to this
agreement, or any evidence developed therefrom, will be used
against him, directly or indirectly, in any further criminal

prosecutions or in determining the applicable guideline range
under the Federal Sentencing Guidelines.

9. LIMITATIONS ON IMMUNITY. Nothing contained in this
agreement restricts the use of information obtained by the United
States from an independent, legitimate source, separate and apart
from any information and testimony provided pursuant to this
agreement, in determining the applicable guideline range or in
prosecuting Mr. Jordan for any violations of federal or state laws.
The United States reserves the right to prosecute Mr. Jordan for
perjury or false statement if such a situation should occur
pursuant to this agreement.

10. STIPULATION OF FACTS AND WAIVER OF FED. R. EVID. 410.
The United States and Mr. Jordan stipulate and agree that the facts
comprising the offense of conviction and relevant conduct include
the facts outlined in the “Stipulation of Facts,” a copy of which
is attached hereto as “Plea Agreement Exhibit A.”

Mr. Jordan agrees that if he withdraws from this agreement,
or this agreement is voided as a result of a breach of its terms
by him, and he is subsequently tried for his conduct alleged in
the Indictment and other relevant conduct, as more specifically
described in the Stipulation of Facts, the United States may use
and introduce the Stipulation of Facts in the United States case~
in-chief, in cross-examination of Mr. Jordan or of any of his
witnesses, or in rebuttal of any testimony introduced by him or on
his behalf. Mr. Jordan knowingly and voluntarily waives, see

LT”

Defendant's
Initials
 

R. Lee Booten, II, Esquire

February 27, 2020 Re: Stewart Longworth Jordan, III
Page 5

United States v. Mezzanatto, 513 U.S. 196 (1995), any right he has
pursuant to Fed. R. Evid. 410 that would prohibit such use of the
Stipulation of Facts. If the Court does not accept the plea
agreement through no fault of the defendant, or the Court declares
the agreement void due to a breach of its terms by the United
States, the Stipulation of Facts cannot be used by the United
States.

The United States and Mr. Jordan understand and acknowledge
that the Court is not bound by the Stipulation of Facts and that
if some or all of the Stipulation of Facts is not accepted by the
Court, the parties will not have the right to withdraw from the
plea agreement.

11. AGREEMENT ON SENTENCING GUIDELINES. Based on the
foregoing Stipulation of Facts, the United States and Mr. Jordan
agree that the following provisions of the United States Sentencing
Guidelines apply to this case.

USSG §2Dl.1(c) (5) - Base Offense Level 30
Adjusted Offense Level (Prior to Acceptance) 30

The United States and Mr. Jordan acknowledge and understand
that the Court and the Probation Office are not bound by the
parties' calculation of. the United..States Sentencing Guidelines
set forth above and that the parties shall not have the right to
withdraw from the plea agreement due to a disagreement with the
Court's calculation of the appropriate guideline range.

12. WAIVER OF APPEAL AND COLLATERAL ATTACK. Mr. Jordan
knowingly and voluntarily waives the right to seek appellate review
of his conviction and of any sentence of imprisonment, fine, or
term of supervised release imposed by the District Court, or the
manner in which the sentence was determined, on any ground
whatsoever including any ground set forth in 18 U.S.C. § 3742(a),
except that the defendant may appeal any sentence that exceeds the
maximum penalty prescribed by statute. Mr. Jordan also knowingly

SLI
Defendant’s
Initials
 

R. Lee Booten, II, Esquire

February 27, 2020 Re: Stewart Longworth Jordan, IIl
Page 6

and voluntarily waives any right to seek appellate review of any
claim or argument that (1) the statute of conviction, 21 U.S.C.
§ 846, is unconstitutional, and (2) Mr. dordan’s conduct set forth
in the Stipulation of Facts (Plea Agreement Exhibit A) does not
fall within the scope of 21 U.S.C. § 846.

The United States also agrees to waive its right to appeal
any sentence of imprisonment, fine, or term of supervised release
imposed by the District Court, or the manner in which the sentence
was determined, on any ground whatsoever, including any ground set
forth in 18 U.S.C. § 3742(b), except that the United States may
appeal any sentence that is below the minimum penalty, if any,
prescribed by statute.

Mr. Jordan also knowingly and voluntarily waives the right to
challenge his guilty plea and his conviction resulting from this
plea agreement, and any sentence imposed for the conviction, in
any collateral attack, including but not limited to a motion
brought under 28 U.S.C. § 2255.

The waivers noted above shall not apply to a post-conviction
collateral attack or direct appeal based on a claim of ineffective
assistance of counsel.

13. WAIVER OF FOIA AND PRIVACY RIGHT. Mr. Jordan knowingly
and voluntarily waives all rights, whether asserted directly or by
a representative, to request or receive from any department or
agency of the United States any records pertaining to the
investigation or prosecution of this case, including without any
limitation any records that may be sought under the Freedom of
Information Act (FOIA), 5 u.s.c. § 552, or the Privacy Act of 1974,
5 U.S.C. § 552a, following final disposition.

14, FINAL DISPOSITION. The matter of sentencing is within
the sole discretion of the Court. The United States has made no
representations or promises as to a specific sentence. The United
States reserves the right to:

SLT
Defendant’s
Initials
 

R. Lee Booten, II, Esquire
February 27, 2020 Re: Stewart Longworth Jordan, III
Page 7

(a) Inform the Probation Office and the Court of all relevant
facts and conduct;

(b) Present evidence and argument relevant to the factors
enumerated in 18 U.S.C. § 3553(a);

(c) Respond to questions raised by the Court;

(d) Correct inaccuracies or inadequacies in the presentence
report;

(e) Respond to statements made to the Court by or on behalf
of Mr. Jordan;

(f) Advise the Court concerning the nature and extent of Mr.
Jordan’s cooperation; and

(g) Address the Court regarding the issue of Mr. Jordan’s
acceptance of responsibility.

15. VOIDING OF AGREEMENT. If either the United States or
Mr. Jordan violates the terms of this agreement, the other party
will have the right to void this agreement. Tf the Court refuses
to accept this agreement, it shall be void.

16. ENTIRETY OF AGREEMENT. This written agreement
constitutes the entire agreement between the United States and Mr.
Jordan in this matter. There are no agreements, understandings

or recommendations as to any other pending or future charges
against Mr. Jordan in any Court other than the United States
District Court for the Southern District of West Virginia.

SLI

Defendant’s
Initials
R. Lee Booten, II, Esquire
February 27, 2020 Re: Stewart Longworth Jordan, III

Page 8
Acknowledged and agreed to on behalf of the United States:

MICHAEL B. STUART
ited States Attorney

 
   

By:

 
 

F. ADAMS
tant United States Attorney

JFA/sdw

I hereby acknowledge by my initials at the bottom of each of the
foregoing pages and by my signature on the last page of this eight-
page agreement that I have read and carefully discussed every part
of it with my attorney, that I understand the terms of this
agreement, and that I voluntarily agree to those terms and
conditions set forth in the agreement. I further acknowledge that
my attorney has advised me of my rights, possible defenses, the
Sentencing Guideline provisions, and the consequences of entering
into this agreement, that no promises or inducements have been
made to me other than those in this agreement, and that no one has
threatened me or forced me in any way to enter into this agreement.
Finally, I am satisfied with the representation of my attorney in
this matter.

Stewerl Biden Lit 3 -2- 26

 

 

 

 

 

Stewart Longworth Jordan, III Date Signed
Defendant

Uk \ sex 34)}2020
R, Lee Pyoten, “xT, Esquire Date Signed
Counsel™for Defendant
 

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF WEST VIRGINIA
HUNTINGTON

UNITED STATES OF AMERICA

Vv. CRIMINAL NO.

 

21 U.S.C. § 846

STEWART LONGWORTH JORDAN, IIT

INFORMATION

(Attempted Possession with Intent to Distribute Methamphetamine)

The United States Attorney Charges:

On or about November 9, 2018, at or near Huntington, Cabell
County, West Virginia, and within the Southern District of West
Virginia, defendant STEWART LONGWORTH JORDAN, III knowingly and
intentionally attempted to possess with intent to distribute 50
grams or more of a mixture and substance containing a detectable
amount of methamphetamine, its salts, isomers, and salts of its
isomers, a Schedule II controlled substance.

In violation of Title 21, United States Code, Section 846.

UNITED STATES OF AMERICA

MICHAEL B. STUART
United States Attorney

By:

 

JOSEPH F. ADAMS
Assistant United States Attorney

PLEA AGREEMENT EXHIBIT A
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA
HUNTINGTON

UNITED STATES OF AMERICA

v. exmerun wo. $'29-C- F004

STEWART LONGWORTH JORDAN, IIT
STIPULATION OF FACTS

The United States and stevaxt Longworth Jordan, III
(hereinafter “Mr. Jordan” or “I”) |stipulate and agree that the
facts comprising the offense of ¢onviction (Count One in the
Information to be filed in the Southern District of West Virginia) ,
and the relevant conduct for that offense, include the following:

DEFENDANT’S FACTUAL BASIS FOR GUILTY PLEA

On November 9, 2018, I went to} the residence located at 1019
1/2 Euclid Place in Huntington, Cabell County, within the Southern
District of West Virginia (hereinafter “the residence”) to pick up
a box of methamphetamine, a Schedule II controlled substance, which
was mailed from the State of Nevada. The box was intercepted
earlier that day at the Huntington Post Office and postal
inspectors located approximately 1 kilogram of methamphetamine in
the box. Inspectors removed the methamphetamine from the box,
placed a small quantity of methamp etamine back in the box, and
delivered the box to the renidencel After inspectors delivered
the box, I came to the residence in a vehicle and retrieved the
box from the porch of the residence. I was then stopped in
possession of the box and arrested. I intended to possess the
quantity of methamphetamine mailed from Nevada and_ the
methamphetamine was intended for distribution.

RELEVANT CONDUCT AND TOTAL DRUG WEIGHT
The parties stipulate and agree that the total amount of
offense and relevant conduct attributable to Mr. Jordan at
sentencing is at least 500 G | * less than 1.5 kG of

Methamphetamine.
Stipulated and agreed to:

Stewart Totelan LIL 3-2 -~LO

 

 

  

 

STEWART LONGWORTH JORDAN, III Date
Defendant
is by ao 22 | 2020
R. Lee Al, ESQUIRE Date
Su poor Defendant
3\3\25
Date

PLEA AGREEMENT EXHIBIT B
2
